Exhibit 10.2

EXECUTION COPY

SHARE LENDING AGREEMENT

Dated as of July 28, 2008

Between

Sirius Satellite Radio Inc. (“Lender”) and

Morgan Stanley Capital Services, Inc. (“Borrower”)

This AGREEMENT sets forth the terms and conditions under which Borrower may,
from time to time, borrow from Lender shares of Common Stock.

The parties hereto agree as follows:

Section 1. Certain Definitions. The following capitalized terms shall have the
following meanings:

“Board of Directors” means the board of directors of Lender.

“Business Day” means a day on which regular trading occurs in the principal
trading market for the Common Stock.

“Cash” means any coin or currency of the United States as at the time shall be
legal tender for payment of public and private debts.

“Clearing Organization” means The Depository Trust Company, or, if agreed to in
writing by Borrower and Lender, such other securities intermediary at which
Borrower and Lender maintain accounts.

“Closing Price” on any day means, with respect to the Common Stock (i) if the
Common Stock is listed on a U.S. securities exchange registered under the
Exchange Act or is included in the OTC Bulletin Board Service (operated by the
National Association of Securities Dealers, Inc.), the last reported sale price,
regular way, in the principal trading session on such day on such market on
which the Common Stock is then listed or is admitted to trading (or, if the day
of determination is not a Business Day, the last preceding Business Day) and
(ii) if the Common Stock is not so listed or admitted to trading or if the last
reported sale price is not obtainable (even if the Common Stock is listed or
admitted to trading on such market ), the average of the bid prices for the
Common Stock obtained from as many dealers in the Common Stock (which may
include Borrower or its affiliates), but not exceeding three, as shall furnish
bid prices available to Lender.

 

1



--------------------------------------------------------------------------------

“Common Stock” means shares of common stock, par value $0.001, of Lender, or any
other security, assets or other consideration (including cash) into which such
common stock shall be exchanged or converted as the result of any merger,
consolidation, other business combination, reorganization, reclassification,
recapitalization or other corporate action (including, without limitation, a
reorganization in bankruptcy), then, effective upon such exchange or conversion,
the amount of such other security, assets or other consideration received in
exchange for one share of Common Stock shall be deemed to become one share of
Common Stock. For purposes of the foregoing, where a share of Common Stock may
be converted or exchanged into more than a single type of consideration based
upon any form of stockholder election, such consideration will be deemed to be
the weighted average of the types and amounts of consideration received by the
holders of Lender’s Common Stock that affirmatively make such an election.

“Credit Downgrade” occurs when Guarantor receives ratings for its long term,
unsecured and unsubordinated indebtedness below BBB+ by Standard and Poor’s
Ratings Group, or its successor (“S&P”), and below Baa1 by Moody’s Investors
Service, Inc., or its successor (“Moody’s”); provided, if one of S&P or Moody’s
ceases to rate such debt, Credit Downgrade occurs when Guarantor receives a
rating for such indebtedness that is below BBB+ by S&P or below Baa1 by Moody’s;
provided further, if both S&P and Moody’s cease to rate such debt, Credit
Downgrade occurs when Guarantor receives an equivalent or lower rating for such
indebtedness by a substitute rating agency mutually agreed upon by Lender and
Borrower.

“Cutoff Time” shall mean 10:00 a.m. in the jurisdiction of the Clearing
Organization, or such other time on a Business Day by which a transfer of Loaned
Shares must be made by Lender to Borrower, as shall be determined in accordance
with market practice.

“DTV” means, with respect to any Business Day, the daily trading volume reported
for the Common Stock during such Business Day.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchangeable Notes” means up to $550,000,000 aggregate principal amount of 7%
Exchangeable Senior Subordinated Notes due 2014 issued by XM Satellite Radio,
Inc.

“Facility Termination Date” means the earlier to occur of (i) the first date as
of which all of the Exchangeable Notes have been exchanged, repaid or
repurchased or are otherwise no longer outstanding and (ii) December 1, 2014.

 

2



--------------------------------------------------------------------------------

“Final Borrowing Date” means the date that follows the Final Borrowing Notice
Date by three Business Days.

“Final Borrowing Notice Date” means August 20, 2008, which shall be the date
that follows July 29, 2008 by 16 Business Days, provided that (i) for each such
Business Day with respect to which the DTV is less than 23,000,000 shares of
Common Stock, the Final Borrowing Notice Date shall be postponed for one
Business Day, (ii) for each such Business Day with respect to which the DTV is
greater than 68,000,000 shares of Common Stock, the Final Borrowing Notice Date
shall be accelerated by one Business Day and (iii) for each such Business Day on
which Lender’s registration statement is not available to Borrower and its
affiliates to effect sales of the Loaned Shares in accordance with the
Underwriting Agreement, the Final Borrowing Notice Date shall be postponed for
one Business Day.

“Guarantee” has the meaning set forth in Section 15 of this Agreement.

“Guarantor” means Morgan Stanley, a Delaware corporation.

“Indenture” means the indenture for the Exchangeable Notes.

“Lender’s Designated Account” means the securities account of Lender as notified
by Lender to Borrower promptly following execution hereof and in no event later
than July 31, 2008.

“Loan Availability Period” means the period beginning on the date hereof and
ending on the Facility Termination Date or such earlier date on which this
Agreement shall terminate in accordance with its terms.

“Loaned Shares” means shares of Common Stock transferred in a Loan hereunder
until such Common Stock (or identical Common Stock) is transferred back to
Lender hereunder. If, as the result of a stock dividend, stock split or reverse
stock split, the number of outstanding shares of Common Stock is increased or
decreased, then the number of outstanding Loaned Shares shall be proportionately
increased or decreased, as the case may be. If any new or different security or
securities, assets or other consideration shall be exchanged for the outstanding
shares of Common Stock as described in the definition thereof, such new or
different security or securities, assets or other consideration shall, effective
upon such exchange, be deemed to become a Loaned Share in substitution for the
former Loaned Share for which such exchange is made and in the same proportions
as described in the definition of “Common Stock.” For purposes of return of
Loaned Shares by Borrower or purchase or sale of securities pursuant to
Section 4 or 10, Borrower may return securities of the same issuer, class and
quantity as the Loaned Shares as adjusted pursuant to the two preceding
sentences.

 

3



--------------------------------------------------------------------------------

“Maximum Number of Shares” means 188,399,978 shares of Common Stock, subject to
the adjustments as follows:

(a) If, as the result of a stock dividend, stock split or reverse stock split,
the number of outstanding shares of Common Stock is increased or decreased, the
Maximum Number of Shares shall, effective as of the payment or delivery date of
any such event, be proportionally increased or decreased, as the case may be.

(b) If any Exchangeable Notes are exchanged, repaid or repurchased or otherwise
cease to be outstanding on a day prior to the “Maturity Date” (as defined in the
Indenture) (such Exchangeable Notes, the “Early Retired Notes”), then, upon
receipt by Borrower of a written notice from Lender setting forth the aggregate
principal amount of such Early Retired Notes, the Maximum Number of Shares shall
be reduced by a number of shares of Common Stock relating to such Early Retired
Notes as the parties shall mutually agree to.

(c) Upon the termination of any Loan pursuant to Section 4(a), the Maximum
Number of Shares shall be reduced by the number of Loaned Shares surrendered by
Borrower to Lender.

“Securities Act” means the Securities Act of 1933, as amended.

“Transfer Agent” means BNY Mellon Shareowner Services.

“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date hereof and as it may be amended from time to time.

“Underwriting Agreement” means the Underwriting Agreement, dated as of July 28,
2008, entered into between Borrower, Lender and Morgan Stanley & Co.
Incorporated and UBS Securities LLC as representatives for the several
underwriters named therein, providing for the public offering of the Common
Stock.

Section 2. Loans of Shares; Transfers of Loaned Shares

(a) Subject to the terms and conditions of this Agreement (including without
limitation paragraph (b) immediately below) and subject to the closing and
issuance of the Exchangeable Notes, Lender hereby agrees to make available for
borrowing by Borrower, at any time and from time to time, during the Loan
Availability Period, shares of Common Stock up to, in the aggregate, the Maximum
Number of Shares.

(b) Subject to the terms and conditions of this Agreement, Borrower may, from
time to time at any time on or prior to the Final Borrowing Notice Date, by
written notice to Lender and the Transfer Agent (a “Borrowing Notice”), initiate
one or more transactions in which Lender will lend Loaned Shares to Borrower

 

4



--------------------------------------------------------------------------------

through the issuance by Lender of such Loaned Shares to Borrower upon the terms,
and subject to the conditions, set forth in this Agreement (each such issuance
and loan, a “Loan”); provided that Borrower may not consummate (i) more than one
Loan per Business Day or (ii) any Loan after the Final Borrowing Date. Such Loan
shall be confirmed through the book-entry settlement system of the Clearing
Organization. The records maintained by the Clearing Organization shall
constitute conclusive evidence with respect to the Loan, including the number of
shares of Common Stock that are the subject of the Loan to which the applicable
records relate.

(c) Notwithstanding anything to the contrary in this Agreement, Borrower shall
not be permitted to borrow, and may not initiate a Loan hereunder with respect
to, any shares of Common Stock at any time to the extent that Borrower
determines (in its sole discretion) that any Loan of such shares of Common Stock
shall cause Borrower to become, directly or indirectly, a “beneficial owner”
(within the meaning of Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder) of more than 9.9% of the shares of Common
Stock outstanding at such time.

(d) Lender shall transfer Loaned Shares to Borrower on or before the Cutoff Time
on the date specified in the Borrowing Notice for the commencement of the Loan,
which date shall not be earlier than (i) in the case of the first Borrowing
Notice delivered hereunder, the second Business Day following the receipt by the
Lender of such Borrowing Notice and (ii) in the case of each subsequent
Borrowing Notice, the third Business Day following the receipt by Lender of such
Borrowing Notice. Delivery of the Loaned Shares to Borrower shall be made in the
manner set forth under Section 11 below.

(e) In the Borrowing Notice next following any change in the Final Borrowing
Date pursuant to clauses (i) or (ii) of the definition thereof, Borrower shall
give written notice to Lender of such change, which notice shall specify the DTV
on the Business Day such change was effected. Borrower shall also notify Lender
in its final Borrowing Notice that upon consummation of the Loan to which such
Borrowing Notice relates, Borrower will have borrowed the Maximum Number of
Shares.

Section 3. Loan Fee. Borrower agrees to pay Lender a single loan fee per Loan (a
“Loan Fee”) equal to $0.001 per Loaned Share included in such Loan. The Loan Fee
shall be paid by Borrower on or before the time of transfer of the Loaned Shares
pursuant to Section 2(d) on a delivery-versus-payment basis through the
facilities of the Clearing Organization.

 

5



--------------------------------------------------------------------------------

Section 4. Loan Terminations.

(a) Borrower may terminate all or any portion of a Loan on any Business Day by
giving written notice thereof to Lender and transferring the corresponding
number of Loaned Shares to Lender, without any consideration being payable in
respect thereof by Lender to Borrower. Any such loan termination shall be
effective upon delivery of the Loaned Shares in accordance with the terms
hereof.

(b) Subject to Section 10 below, all outstanding Loans, if any, shall terminate
on the Facility Termination Date, and all Loaned Shares then outstanding, if
any, shall be delivered by Borrower to Lender, without any consideration being
payable in respect thereof by Lender to Borrower, no later than the thirty-third
Business Day following the Facility Termination Date. In addition, if at any
time the number of Loaned Shares outstanding under this Agreement exceeds the
Maximum Number of Shares, then the outstanding Loans shall immediately terminate
to the extent of such excess and, subject to Section 10 below, such excess
number of Loaned Shares shall be delivered by Borrower to Lender, without any
consideration being payable in respect thereof by Lender to Borrower, no later
than the thirty-third Business Day following the first date as of which such
excess exists.

(c) Subject to Section 10 below, if a Loan is terminated upon the occurrence of
a Default as set forth in Section 9, the Loaned Shares shall be delivered by
Borrower to Lender, without any consideration being payable in respect thereof
by Lender to Borrower, no later than the thirty-third Business Day following the
termination date of such Loan as provided in Section 9.

Section 5. Distributions.

(a) If at any time when there are Loaned Shares outstanding under this
Agreement, Lender pays a cash dividend or makes a cash distribution in respect
of all its outstanding Common Stock, Borrower shall pay to Lender (whether or
not Borrower is a holder of any or all of the outstanding Loaned Shares), within
three Business Days after the payment of such dividend or distribution, an
amount in cash equal to the product of (i) the amount per share of such dividend
or distribution and (ii) the number of Loaned Shares outstanding on the record
date for such dividend or distribution.

(b) If at any time when there are Loaned Shares outstanding under this
Agreement, Lender makes a distribution in respect of outstanding Common Stock
(other than a distribution upon liquidation or a reorganization in bankruptcy)
in property or securities, including any options, warrants, rights or privileges
in respect of securities (other than a distribution of Common Stock, but
including any options, warrants, rights or privileges exercisable for,
convertible into or exchangeable for Common Stock) (a “Non-Cash Distribution”),
Borrower shall deliver to Lender in kind (whether or not Borrower is a holder of
any or all of the outstanding Loaned Shares), within three Business Days after
the date of such Non-Cash Distribution, the property or securities so
distributed in an amount (the “Delivery Amount”)

 

6



--------------------------------------------------------------------------------

equal to the product of (i) the amount per share of Common Stock of such
Non-Cash Distribution and (ii) the number of Loaned Shares outstanding on the
record date for such dividend or distribution; provided that if Borrower returns
any Loaned Shares to Lender following a record date for such a Non-Cash
Distribution on such Loaned Shares, but prior to the settlement of such Non-Cash
Distribution on such Loaned Shares, Borrower shall nonetheless deliver to Lender
the Delivery Amount in respect of such Non-Cash Distribution within three
Business Days after the settlement date of such distribution.

Section 6. Rights in Respect of Loaned Shares. Subject to the terms of this
Agreement, including Borrower’s obligation to return the Loaned Shares in
accordance with the terms of this Agreement, and except as otherwise agreed by
Borrower and Lender or Borrower and any subsequent transferee of Loaned Shares,
insofar as Borrower or such transferee is the record owner of any such Loaned
Shares, such person shall have all of the incidents of ownership in respect of
any such Loaned Shares, including the right to transfer the Loaned Shares to
others. Notwithstanding the foregoing, Borrower agrees that it will not vote,
and it will cause any of its affiliates that are the record owner of any Loaned
Shares to not vote, any Loaned Shares initially loaned to it by Lender on any
matter submitted to a vote of Lender’s shareholders except in certain
circumstances where such vote is required for quorum purposes.

Section 7. Representations and Warranties.

(a) Each of Borrower and Lender represent and warrant to the other that:

(i) it has full power to execute and deliver this Agreement, to enter into the
Loan contemplated hereby and to perform its obligations hereunder;

(ii) it has taken all necessary action to authorize such execution, delivery and
performance;

(iii) this Agreement constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms; and

(iv) the execution, delivery and performance of this Agreement does not and will
not violate, contravene, or constitute a default under, (A) its certificate of
incorporation, bylaws or other governing documents, (B) any laws, rules or
regulations of any governmental authority to which it is subject, (C) any
contracts, agreements or instrument to which it is a party or (D) any judgment,
injunction, order or decree by which it is bound.

(b) Lender represents and warrants to Borrower, as of the date hereof, and as of
the date any Loaned Shares are transferred to Borrower in respect of any Loan
hereunder, that the Loaned Shares and all other outstanding shares of Common

 

7



--------------------------------------------------------------------------------

Stock of the Company have been duly authorized and, upon the issuance and
delivery of the Loaned Shares to Borrower in accordance with the terms and
conditions hereof, and subject to the contemporaneous or prior receipt of the
applicable Loan Fee by Lender, will be duly authorized, validly issued, fully
paid nonassessible shares of Common Stock and the stockholders of Lender have no
preemptive rights with respect to the Loaned Shares.

(c) Lender represents and warrants to Borrower, as of the date hereof, and as of
the date any Loaned Shares are transferred to Borrower in respect of any Loan
hereunder, that the outstanding shares of Common Stock are listed on The NASDAQ
Global Select Market (“NASDAQ”) and the Loaned Shares have been approved for
listing on NASDAQ, subject to official notice of issuance.

(d) Lender represents and warrants to Borrower, as of the date any Loaned Shares
are transferred to Borrow in respect of any Loan hereunder, Lender is not
“insolvent” (as such term is defined under Section 101(32) of Title 11 of the
United States Code (the “Bankruptcy Code”).

(e) Lender represents and warrants to Borrower, as of the date any Loaned Shares
are transferred to Borrower in respect of any Loan hereunder, Lender will be
able to purchase the Maximum Number of Shares at a price equal to the Loan Fee
in compliance with the corporate law of Lender’s jurisdiction of incorporation.

(f) Lender represents to Borrower that for United States tax purposes it is a
resident of the United States.

(g) Lender represents and warrants to Borrower, as of the date hereof, that
Lender does not have any Common Stock repurchase program.

Section 8. Covenants.

(a) Borrower represents and warrants to Lender that it is a “stockbroker” and
“financial participant” within the meaning of Sections 101(53A) and 101(22A) of
the Bankruptcy Code; (ii) each Loan hereunder be a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 546(e) and
555 of the Bankruptcy Code; (iii) each and every transfer of funds, securities
and other property under this Agreement be a “transfer” and a “settlement
payment” or a “margin payment,” as such terms are used in Sections 362(b)(6) and
546(e) of the Bankruptcy Code and (iv) the rights of the parties upon a Default
under Section 9 to constitute a “contractual right” described in Sections
362(b)(6) and 555 of the Bankruptcy Code.

(b) Lender shall, no later than the later of (i) five Business Days prior to any
repurchase of Common Stock, or (ii) the public announcement of any repurchase of
Common Stock (such later date, the “Repurchase Notice Deadline”),

 

8



--------------------------------------------------------------------------------

give Borrower a written notice of such repurchase (a “Repurchase Notice”) if,
following such repurchase, the Outstanding Borrow Percentage as determined on
such day after giving effect to such repurchase would be greater by 0.5% than
the Outstanding Borrow Percentage included in the immediately preceding
Repurchase Notice (or, in the case of the first such Repurchase Notice, greater
by 0.5% than Outstanding Borrow Percentage as of the date hereof); provided that
if Lender makes a public announcement of the authorization by the Board of
Directors of any entry by Lender into a new Common Stock repurchase program or
of any increase in the size of an existing Common Stock repurchase program of
Lender prior to the Repurchase Notice Deadline related to repurchase of Common
Stock made under such authorization, then, in addition to the Repurchase Notice,
Lender shall immediately notify Borrower of such board authorization. The
“Outstanding Borrow Percentage” as of any day is the fraction (A) the numerator
of which is the number of Loaned Shares outstanding on such day and (B) the
denominator of which is the number of shares of Common Stock outstanding on such
day, including such Loaned Shares.

(c) Borrower covenants and agrees with Lender that, insofar as Borrower or any
of its affiliates is the record owner of any Loaned Shares, such Loaned Shares
shall be used for the purpose of directly or indirectly facilitating the sale of
Exchangeable Notes and hedging activities relating to the Exchangeable Notes by
the holders thereof.

(d) In respect of any Early Retired Notes, each of Lender and Borrower shall use
its reasonable best efforts to identify to the other party as promptly as
practicable the beneficial owner of the Early Retired Notes, and Borrower shall
use its reasonable best efforts to identify to Lender as promptly as practicable
the number of Loaned Shares (if any) to be returned by Borrower in respect of
such Early Retired Notes.

Section 9. Defaults.

(a) All Loans, and any further obligation to make Loans under this Agreement,
may, at the option of the non-defaulting party by a written notice to the
defaulting party (which option shall be deemed exercised even if no notice is
given immediately on the occurrence of an event specified in Section 9(a)(iii)
or 9(a)(iv) below), be terminated (x) immediately on the occurrence of any of
the events set forth in Section 9(a)(iii) or 9(a)(iv) below or (y) two Business
Days following such notice on the occurrence of any of the events set forth
below (each, a “Default”):

(i) Borrower fails to deliver Loaned Shares to Lender as required by Section 4;

(ii) Borrower fails to deliver or pay to Lender when due any cash, securities or
other property as required by Section 5;

 

9



--------------------------------------------------------------------------------

(iii) the filing by or on behalf of either party or Guarantor of a voluntary
petition or an answer seeking reorganization, arrangement, readjustment of its
debts or for any other relief under any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt, dissolution, moratorium,
delinquency, winding-up or liquidation or similar act or law, of any state,
federal or other applicable foreign jurisdictions, now or hereafter existing
(“Bankruptcy Law”), or any action by such party for, or consent or acquiescence
to, the appointment of a receiver, trustee, conservatory, custodian or similar
official of such party, or of all or a substantial part of its property; or the
making by such party of a general assignment for the benefit of creditors; or
the admission by such party in writing of its inability to pay its debts as they
become due;

(iv) the filing of any involuntary petition against either party or Guarantor in
bankruptcy or seeking reorganization, arrangement, readjustment of its debts or
for any other relief under any Bankruptcy Law and an order for relief by a court
having jurisdiction in the premises shall have been issued or entered therein;
or any other similar relief shall be granted under any applicable federal or
state law or law of any other applicable foreign jurisdictions; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee or other officer having similar
powers over such party or over all or a part of its property shall have been
entered; or the involuntary appointment of an interim receiver, trustee or other
custodian of such party or of all or a substantial part of its property or the
issuance of a warrant of attachment, execution or similar process against any
substantial part of the property of such party; and continuance of any such
event for 15 consecutive calendar days unless dismissed, bonded to the
satisfaction of the court having jurisdiction in the premises or discharged;

(v) Lender or Borrower fails to provide any indemnity as required by Section 12;

(vi) Borrower notifies Lender of its inability to or intention not to perform
Borrower’s obligations hereunder or otherwise disaffirms, rejects or repudiates
any of its obligations hereunder, or Guarantor notifies Lender of its inability
to or intention not to perform its obligations under the Guarantee or otherwise
disaffirms, rejects or repudiates any of its obligations under the Guarantee;

(vii) any representation made by Borrower under this Agreement in connection
with any Loan or Loans hereunder shall be incorrect or untrue in any material
respect during the term of any Loan hereunder or Borrower fails to comply in any
material respect with any of

 

10



--------------------------------------------------------------------------------

its covenants or agreements under this Agreement, or any representation made by
Guarantor under the Guarantee, shall be incorrect or untrue in any material
respect during the term of any Loan hereunder or Guarantor fails to comply in
any material respect with any of its covenants or agreements under the
Guarantee; or

(viii) Guarantor fails to deliver or pay Lender cash, securities or other
property as required by the Guarantee.

Section 10. Right to Extend; Lender’s Remedies.

(a) Borrower may, following the termination of any Loan hereunder, delay the
date on which the related Loaned Shares are due to Lender pursuant to Sections
4(b) or 4(c) (the “Settlement Due Date”), with respect to some or all of such
Loaned Shares, if Borrower reasonably determines, based on the advice of
counsel, that such extension is reasonably necessary to enable Borrower (or any
of its affiliates) to effect purchases of Common Stock in connection with this
Agreement in a manner that would be in compliance with legal and regulatory
requirements (i) applicable to Borrower or such affiliates in purchasing such
shares of Common Stock or (ii) if Borrower were deemed to be Lender or an
affiliated purchaser of Lender, that would be applicable to Lender in purchasing
such shares of Common Stock; provided that no such extension or extensions shall
postpone the Settlement Due Date later than the date that is 60 Business Days
after the original date that would have been the Settlement Due Date but for
this clause (a).

(b) If, upon the termination of any Loan under Section 9 and, on the Settlement
Due Date (as may be extended pursuant to clause (a) above), the purchase of
Common Stock in an amount equal to all or any portion of the Loaned Shares to be
delivered to Lender by Borrower in accordance with Sections 4(b) or 4(c) of this
Agreement (i) shall be prohibited by any law, rules or regulation of any
governmental authority to which it is or would be subject, (ii) shall violate,
or would upon such purchase likely violate, any order or prohibition of any
court, tribunal or other governmental authority, (iii) shall require the prior
consent of any court, tribunal or governmental authority prior to any such
repurchase or (iv) would subject Borrower, in the reasonable judgment of
Borrower, based on the advice of counsel, to any liability or potential
liability under any applicable federal securities laws (including, without
limitation, Section 16 of the Exchange Act) (each of (i), (ii), (iii) and (iv),
a “Legal Obstacle”), then, in each case, Borrower shall immediately notify
Lender of the Legal Obstacle and the basis therefor, whereupon such Borrower’s
obligations under Sections 4(b) or 4(c), as the case may be, shall be suspended
until such time as no Legal Obstacle with respect to such obligations shall
exist (a “Repayment Suspension”). Following the occurrence of, and during the
continuation of any Repayment Suspension, Borrower shall use its reasonable

 

11



--------------------------------------------------------------------------------

best efforts to remove or cure the Legal Obstacle as promptly as possible and
promptly deliver to Lender any Loaned Shares that it actually acquires. If,
notwithstanding its reasonable best efforts, Borrower is unable to remove or
cure the Legal Obstacle within 30 Business Days of the Settlement Due Date (as
such Date may be extended pursuant to clause (a) above so long as the sum of the
extensions pursuant to clause (a) above and this sentence does not exceed 60
Business Days), Borrower’s obligation to return the Loaned Shares shall be
converted to an obligation to pay to Lender, on the first Business Day following
the extension period described above, in lieu of the delivery of Loaned Shares
in accordance with Sections 4(b) or 4(c), as the case may be, an amount in
immediately available funds (the “Replacement Cash”) equal to the product of
(A) the Closing Price as of the last Business Day of the extension period
described above multiplied by (B) the number of Loaned Shares then outstanding.

(c) If Sections 10(a) and Section 10(b) are not applicable and Borrower shall
fail to deliver Loaned Shares in accordance with Section 4, or if Section 10(b)
is applicable and Borrower shall fail to pay the Replacement Cash in accordance
with Section 10(b), then, in addition to any other remedies available to Lender
under this Agreement or under applicable law, Lender shall have the right (upon
prior written notice to Borrower) to purchase a like amount of Loaned Shares
(“Replacement Shares”) in the principal market for such securities in a
commercially reasonable manner and in compliance with applicable securities
laws. To the extent Lender shall exercise such right, Borrower’s obligation to
return a like amount of Loaned Shares or to pay the Replacement Cash, as
applicable, shall terminate and Borrower shall be liable to Lender for the
purchase price of Replacement Shares (plus all other amounts, if any, due to
Lender hereunder), all of which shall be due and payable within one Business Day
of notice to Borrower by Lender of the aggregate purchase price of the
Replacement Shares. The purchase price of Replacement Shares purchased under
this Section 10 shall include broker’s fees and commissions and all other
reasonable costs, fees and expenses related to such purchase.

Section 11. Transfers.

(a) All transfers of Loaned Shares to Borrower hereunder shall be made by the
crediting by a Clearing Organization of such Loaned Shares to Borrower’s
“securities account” (within the meaning of Section 8-501 of the UCC) maintained
with such Clearing Organization. All transfers of Loaned Shares to Lender
hereunder shall be made by the crediting of such Loaned Shares to Lender’s
Designated Account. In every transfer of “financial assets” (within the meaning
of Section 8-102 of the UCC) hereunder, the transferor shall take all steps
necessary (a) to effect a delivery to the transferee under Section 8-301 of the
UCC, or to cause the creation of a security entitlement in favor of the
transferee under Section 8-501 of the UCC, (b) to enable the transferee to
obtain “control” (within the meaning of Section 8-106 of the UCC), and (c) to
provide the transferee with comparable rights under any applicable foreign law
or regulation that is applicable to such transfer.

 

12



--------------------------------------------------------------------------------

(b) All transfers of cash hereunder to Borrower or Lender shall be by wire
transfer in immediately available, freely transferable funds.

(c) A transfer of securities or cash may be effected under this Section 11 on
any day except (i) a day on which the transferee is closed for business at its
address set forth in Section 16 or (ii) a day on which a Clearing Organization
or wire transfer system is closed, if the facilities of such Clearing
Organization or wire transfer system are required to effect such transfer.

Section 12. Indemnities.

(a) Lender hereby agrees to indemnify and hold harmless Borrower and its
affiliates and its former, present and future directors, officers, employees and
other agents and representatives from and against any and all liabilities,
judgments, claims, settlements, losses, damages, fees, liens, taxes, penalties,
obligations and expenses (and losses relating to Borrower’s market activities as
a consequence of becoming, or of the risk of becoming, subject to Section 16(b)
under the Exchange Act, including without limitation, any forbearance from
market activities or cessation of market activities and any losses in connection
therewith or with respect to this Agreement) incurred or suffered by any such
person or entity directly or indirectly arising from, by reason of, or in
connection with, (i) any breach by Lender of any of its representations or
warranties contained in Section 7 or (ii) any breach by Lender of any of its
covenants or agreements in this Agreement.

(b) Borrower hereby agrees to indemnify and hold harmless Lender and its
affiliates and its former, present and future directors, officers, employees and
other agents and representatives from and against any and all liabilities,
judgments, claims, settlements, losses, damages, fees, liens, taxes, penalties,
obligations and expenses incurred or suffered by any such person or entity
directly or indirectly arising from, by reason of, or in connection with (i) any
breach by Borrower of any of its representations or warranties contained in
Section 7 or (ii) any breach by Borrower of any of its covenants or agreements
in this Agreement.

(c) In case any claim or litigation which might give rise to any obligation of a
party under this Section 12 (each an “Indemnifying Party”) shall come to the
attention of the party seeking indemnification hereunder (the “Indemnified
Party”), the Indemnified Party shall promptly notify the Indemnifying Party in
writing of the existence and amount thereof; provided that the failure of the
Indemnified Party to give such notice shall not adversely affect the right of
the Indemnified Party to indemnification under this Agreement, except to the
extent the Indemnifying Party is materially prejudiced thereby. The Indemnifying
Party shall promptly notify the Indemnified Party in writing if it accepts such
claim or litigation

 

13



--------------------------------------------------------------------------------

as being within its indemnification obligations under this Section 12. Such
response shall be delivered no later than 30 days after the initial notification
from the Indemnified Party; provided that, if the Indemnifying Party reasonably
cannot respond to such notice within 30 days, the Indemnifying Party shall
respond to the Indemnified Party as soon thereafter as reasonably possible.

(d) An Indemnifying Party shall be entitled to participate in and, if (i) in the
good faith judgment of the Indemnified Party such claim can properly be resolved
by money damages alone and the Indemnifying Party has the financial resources to
pay such damages and (ii) the Indemnifying Party admits that this indemnity
fully covers the claim or litigation, the Indemnifying Party shall be entitled
to direct the defense of any claim at its expense, but such defense shall be
conducted by legal counsel reasonably satisfactory to the Indemnified Party. An
Indemnified Party shall not make any settlement of any claim or litigation under
this Section 12 without the written consent of the Indemnifying Party.

Section 13. Termination of Agreement.

(a) This Agreement may be terminated (i) at any time by the written agreement of
Lender and Borrower, or (ii) by Lender or Borrower upon the occurrence of a
Default.

(b) Unless otherwise agreed by Borrower and Lender, the provisions of Section 12
shall survive the termination of this Agreement.

Section 14. Assignments. Neither Borrower nor Lender can assign any of its
rights or obligations under this Agreement without the prior written consent of
the other party. Within 30 days of an occurrence of a Credit Downgrade, Lender
may deliver a written notice to Borrower (the “Assignment Notice”) requesting
that the Borrower assign its rights and obligations under this Agreement to a
financial institution reasonably acceptable to Borrower and Lender (the
“Assignee”). Following receipt of the Assignment Notice, Borrower will use its
reasonable efforts to assign to the Assignee its rights and obligations under
the Agreement and its, or its affiliates’ corresponding rights and obligations
under swap or other agreements with holders of Exchangeable Notes (the
“Back-to-back Agreements”) within not more than 60 days of its receipt of the
Assignment Notice; provided that Borrower shall be under no obligation to effect
any such assignment unless (i) the Assignee shall assume all of the Borrower’s
rights and obligations under the Agreement and all Back-to-back Agreements,
(ii) each of the counterparties to the Back-to-back Agreements shall consent to
an assignment of the Back-to-back Agreement to which it is a party, (iii) none
of such assignments (w) shall be prohibited by any law, rules or regulation of
any governmental authority to which Borrower or any of its affiliates is or
would be subject, (x) shall violate, or would upon any such assignment likely
violate, any order or prohibition of any court, tribunal or other governmental
authority, (y)

 

14



--------------------------------------------------------------------------------

shall require the prior consent of any court, tribunal or other governmental
authority prior to such assignment or (z) would subject Borrower or any of its
affiliates, in the reasonable judgment of Borrower, based on the advice of
counsel, to any liability or potential liability under any applicable laws, and
(iv) Lender shall fully cooperate with Borrower in effecting all such
assignments. Notwithstanding the foregoing, Borrower’s rights and obligations
under Section 12 of this Agreement shall survive any assignment.

Section 15. Guarantee. On or prior to the date of the transfer of Loaned Shares
to Borrower in a Loan pursuant to this Agreement, Guarantor will execute a
guarantee (the “Guarantee”) in favor of Lender in the form attached hereto as
Exhibit A.

Section 16. Notices.

(a) All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given when received.

(b) All such notices and other communications shall be directed to the following
address:

 

  (i) If to Borrower to:

Morgan Stanley Capital Services, Inc.

1585 Broadway

New York, NY 10036

with a copy to:

Morgan Stanley & Co. Incorporated, Legal Department,

1221 Avenue of the Americas, New York, NY 10020

Attention: Legal Department

Facsimile: (212) 507-4338

 

  (ii) If to Lender to:

Sirius Satellite Radio Inc.

1221 Avenue of the Americas

New York, New York 10020

Attention: Chief Financial Officer

 

15



--------------------------------------------------------------------------------

With a copy to:

Sirius Satellite Radio Inc.

1221 Avenue of the Americas

New York, New York 10020

Attention: General Counsel

 

  (iii) If to the Transfer Agent to:

BNY Mellon Shareowner Services

480 Washington Boulevard - 29th Floor

Jersey City, NY 07310

Facsimile: 201-680-4606

(c) In the case of any party, at such other address as may be designated by
written notice to the other parties.

Section 17. Governing Law; Submission to Jurisdiction; Severability.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, but excluding any choice of law provisions that
would require the application of the laws of a jurisdiction other than New York.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY SUCH COURT, SOLELY
FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO ENFORCE ITS
OBLIGATIONS HEREUNDER OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY LOAN
HEREUNDER AND (B) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS PLACE OF
RESIDENCE OR DOMICILE.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT THAT IT MAY HAVE TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d) To the extent permitted by law, the unenforceability or invalidity of any
provision or provisions of this Agreement shall not render any other provision
or provisions herein contained unenforceable or invalid.

 

16



--------------------------------------------------------------------------------

Section 18. Counterparts. This Agreement may be executed in any number of
counterparts, and all such counterparts taken together shall be deemed to
constitute one and the same agreement.

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the parties hereto to have executed this Share Lending
Agreement as of the date and year first above written.

 

Sirius Satellite Radio Inc.,

    as Lender

By:  

/s/ Mel Karmazin

Name:   Mel Karmazin Title:   Chief Executive Officer

Morgan Stanley Capital Services, Inc.,

    as Borrower

By:  

/s/ Alan Thomas

Name:   Alan Thomas Title:   Managing Director

 

18



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Guarantee]

July 28, 2008

 

To: Sirius Satellite Radio Inc.

Ladies and Gentlemen:

In consideration of that certain Share Lending Agreement dated as of July 28,
2008 (hereinafter the “Agreement”) by and between Morgan Stanley Capital
Services, Inc. (hereinafter “MSCS”) and Sirius Satellite Radio Inc. (hereinafter
“Sirius”), Morgan Stanley, a Delaware corporation (hereinafter “MS”), hereby
irrevocably and unconditionally guarantees to Sirius, with effect from the date
of the Agreement, the due and punctual payment of all amounts payable by MSCS
under the Agreement when the same shall become due and payable, whether on the
date scheduled for payment, upon demand, upon declaration of termination or
otherwise, in accordance with the terms of the Agreement and giving effect to
any applicable grace period. Upon failure of MSCS punctually to pay any such
amounts, and upon written demand by Sirius to MS at its address set forth in the
signature block of this Guarantee (or to such other address as MS may specify in
writing), MS agrees to pay or cause to be paid such amounts; provided that delay
by Sirius in giving such demand shall in no event affect MS’s obligations under
this Guarantee.

MS hereby agrees that its obligations hereunder shall be unconditional and will
not be discharged except by complete payment of the amounts payable under the
Agreement, irrespective of any claim as to the Agreement’s validity, regularity
or enforceability or the lack of authority of MSCS to execute or deliver the
Agreement; or any change in or amendment to the Agreement; or any waiver or
consent by Sirius with respect to any provisions thereof; or the absence of any
action to enforce the Agreement, or the recovery of any judgment against MSCS or
of any action to enforce a judgment against MSCS under the Agreement; or any
similar circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor generally.

MS hereby waives diligence, presentment, demand on MSCS for payment or otherwise
(except as provided hereinabove), filing of claims, requirement of a prior
proceeding against MSCS and protest or notice, except as provided for in the
Agreement with respect to amounts payable by MSCS. If at any time payment under
the Agreement is rescinded or must be otherwise restored or returned by Sirius
upon the insolvency, bankruptcy or reorganization of MSCS or MS or otherwise,
MS’s obligations hereunder with respect to such payment shall be reinstated upon
such restoration or return being made by Sirius.

 

19



--------------------------------------------------------------------------------

MS represents to Sirius as of the date hereof that:

 

1. it is duly organized and validly existing under the laws of the jurisdiction
of its incorporation and has full power and legal right to execute and deliver
this Guarantee and to perform the provisions of this Guarantee on its part to be
performed;

 

2. its execution, delivery and performance of this Guarantee have been and
remain duly authorized by all necessary corporate action and do not contravene
any provision of its certificate of incorporation or by-laws or any law,
regulation or contractual restriction binding on it or its assets;

 

3. all consents, authorizations, approvals and clearances (including, without
limitation, any necessary exchange control approval) and notifications, reports
and registrations requisite for its due execution, delivery and performance of
this Guarantee have been obtained from or, as the case may be, filed with the
relevant governmental authorities having jurisdiction and remain in full force
and effect and all conditions thereof have been duly complied with and no other
action by, and no notice to or filing with, any governmental authority having
jurisdiction is required for such execution, delivery or performance; and

 

4. this Guarantee is its legal, valid and binding obligation enforceable against
it in accordance with its terms except as enforcement hereof may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights or by general equity principles.

By accepting this Guarantee and entering into the Agreement, Sirius agrees that
MS shall be subrogated to all rights of Sirius against MSCS in respect of any
amounts paid by MS pursuant to this Guarantee, provided that MS shall be
entitled to enforce or to receive any payment arising out of or based upon such
right of subrogation only to the extent that it has paid all amounts payable by
MSCS under the Agreement.

This Guarantee shall be governed by and construed in accordance with the laws of
the State of New York. All capitalized terms not otherwise defined herein shall
have the respective meanings assigned to them in the Agreement.

 

MORGAN STANLEY By:  

 

Name:   Title:   Address:   1585 Broadway   New York, NY 10036

 

20